Citation Nr: 1757526	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-10 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for bilateral upper extremity neuropathy.

3.  Entitlement to service connection for bilateral lower extremity neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


REMAND

The Veteran served on active duty from July 1980 to July 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2017, the Veteran testified by videoconference before the undersigned Veterans Law Judge.

The Board has re-characterized the claim for PTSD as service connection for a psychiatric disorder, to include PTSD, on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).  

The Board notes that additional VA medical records have recently been associated with the claims file since the October 2014 supplemental statement of the case (SSOC).  This evidence will be addressed by the agency of original jurisdiction (AOJ) during this remand.

Neuropathy

The Veteran seeks service connection for bilateral upper and lower extremity neuropathy, including as due to his now service-connected low back disability and his service-connected right and left shoulder disabilities.

Service treatment records (STRs) regarding treatment for back pain also refer to pain radiating to the lower extremities.  There is also a record of bilateral upper extremity numbness in STRs.  And, as just stated, the Veteran has been service connected for degenerative joint disease and degenerative disc disease of the lumbosacral spine (claimed as back condition); degenerative joint disease of the right acromioclavicular joint with calcified tendonitis of the supraspinatus tendon (claimed as shoulder condition); and degenerative joint disease of the left acromioclavicular joint (claimed as shoulder condition).  In accordance with McLendon a VA examination is therefore warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Psychiatric Disorder

The Veteran also seeks service connection for a psychiatric disorder, to include as due to his service in the Persian Gulf War warzone and other conflict areas.  Military records confirm that he is a Persian Gulf War Veteran.

A STR compiled at the Veteran's age of 36 seems to show that a PTSD consult was being planned, but this entry is not clear.  In any event, the Veteran not only has confirmed service in the Persian Gulf but has identified specific in-service stressor events, and post-service medical records indicate that he suffers from an "unspecified Trauma- and Stressor- Related d/o."  See VA medical records dated in June 2016.  As such, he should be afforded a VA examination.  McLendon.

On remand, the claims file should be updated to include VA medical records dated after May 2017.

Accordingly, the case is REMANDED for the following actions:

1.  Associate the Veteran's medical records dated after May 2017 with the claims file.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.

2.  Schedule the Veteran for a VA psychiatric (including PTSD) examination with regard to his service connection claim.  The record, to include a copy of this remand, must be reviewed by the examiner.  The examiner must discuss the Veteran's military and medical history, and current complaints and symptoms, with the Veteran and document the Veteran's assertions in the examination report.  

First, the examiner should identify the Veteran's current psychiatric disorder(s), including whether he meets the criteria for PTSD.

After clinical assessment, the examiner is requested to opine, for each psychiatric disorder found on examination or in prior medical records, as to whether it is at least as likely as not (50 percent or greater probability) that the disorder began during active duty service or is related to some incident of the Veteran's active duty service.

If PTSD is present, the examiner is also requested to provide an opinion as to whether the Veteran's PTSD is related to his service, including in the Southwest Asia Theater of Operations or some other stressor during service.

A rationale for all opinions reached must be provided. 

3.  Schedule the Veteran for a VA examination with regard to his claim for service connection for upper and lower extremity nerve pain.  The record, to include a copy of this remand, must be reviewed by the examiner.  The examiner must discuss the Veteran's military and medical history, and current complaints and symptoms, with the Veteran and document the Veteran's assertions in the examination report.

The examiner should then provide an opinion as to:

a) whether the Veteran has a current upper and lower extremity disorder, such as neuropathy; and, if so:

b) whether it is at least as likely as not (50/50 probability, or greater) that such disorder had its onset during, or is otherwise related to, active service;

c) whether it is at least as likely as not that such disorder was caused by, or is aggravated by, the Veteran's service-connected low back and/or shoulder disabilities;  

d) if no disorder is found, whether the Veteran's current upper and lower extremity nerve pain is of unknown etiology equivalent to an undiagnosed illness.  

A rationale for all opinions must be provided. 

4.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

